                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           CASE NO. 3:20-CV-655-RJC-DCK

 CEDRIC POSTON and KENNETH BLANCHETT,                              )
                                                                   )
                 Plaintiffs,                                       )
                                                                   )
    v.                                                             )       ORDER
                                                                   )
 SHRED-IT USA LLC, and STERICYCLE INC.,                            )
                                                                   )
                 Defendants.                                       )
                                                                   )

         THIS MATTER IS BEFORE THE COURT on “Defendants’ . . . Motion To Dismiss

And Compel Arbitration, And/Or In The Alternative, Motion To Dismiss For Failure To State A

Claim” (Document No. 19) filed January 27, 2021. This motion has been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion and the record, the undersigned will deny the

motion.

                                      STANDARD OF REVIEW

         Federal Rule of Civil Procedure 15 applies to the amendment of pleadings and allows a

party to amend once as a matter of course within 21 days after serving, or “if the pleading is one

to which a responsive pleading is required, 21 days after service of a responsive pleading or 21

days after service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed.R.Civ.P.

15(a)(1). Rule 15 further provides:

                (2) Other Amendments. In all other cases, a party may amend its
                pleading only with the opposing party's written consent or the court's
                leave. The court should freely give leave when justice so requires.

Fed.R.Civ.P. 15(a)(2).




      Case 3:20-cv-00655-RJC-DCK Document 30 Filed 02/23/21 Page 1 of 3
                                           DISCUSSION

       The undersigned observes that Plaintiffs filed a “First Amended Collective And Class

Action Complaint” (Document No. 24) on February 17, 2021. Plaintiffs’ Amended Complaint

follows an Order from the Court allowing Plaintiffs an extension of time to respond to the pending

motion to dismiss, or in the alternative, to file an Amended Complaint pursuant to Fed.R.Civ.P.

15. (Document No. 23). It appears that Defendants have timely-filed their amended pleading.

       It is well settled that a timely-filed amended pleading supersedes the original pleading, and

that motions directed at superseded pleadings may be denied as moot. Young v. City of Mount

Ranier, 238 F.3d 567, 573 (4th Cir. 2001) (“The general rule ... is that an amended pleading

supersedes the original pleading, rendering the original pleading of no effect.”); see also, Fawzy

v. Wauquiez Boats SNC, 873 F.3d 451, 455 (4th Cir. 2017) (“Because a properly filed amended

complaint supersedes the original one and becomes the operative complaint in the case, it renders

the original complaint ‘of no effect.’”); Colin v. Marconi Commerce Systems Employees’

Retirement Plan, 335 F.Supp.2d 590, 614 (M.D.N.C. 2004) (“Earlier motions made by Defendants

were filed prior to and have been rendered moot by Plaintiffs’ filing of the Second Amended

Complaint”); Brown v. Sikora and Associates, Inc., 311 Fed.Appx. 568, 572 (4th Cir. Apr. 16,

2008); and Atlantic Skanska, Inc. v. City of Charlotte, 3:07-CV-266-FDW, 2007 WL 3224985 at

*4 (W.D.N.C. Oct. 30, 2007).

       To the extent Defendants contend the Amended Complaint is deficient, this Order is

without prejudice to Defendants filing a renewed motion to dismiss the Amended Complaint, as

appropriate.




                                                2
      Case 3:20-cv-00655-RJC-DCK Document 30 Filed 02/23/21 Page 2 of 3
      IT IS, THEREFORE, ORDERED that “Defendants’ . . . Motion To Dismiss And Compel

Arbitration, And/Or In The Alternative, Motion To Dismiss For Failure To State A Claim”

(Document No. 19) is DENIED AS MOOT.



                                Signed: February 22, 2021




                                             3
      Case 3:20-cv-00655-RJC-DCK Document 30 Filed 02/23/21 Page 3 of 3
